 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7
     RANDALL EUGENE ANDERSON,            )                3:17-cv-00486-WGC
 8                                       )
                 Plaintiff,              )                ORDER FOR PREPARATION
 9                                       )                OF JURY INSTRUCTIONS
           vs.                           )
10                                       )
     WARREN G. FENTON, et al.,           )
11                                       )
                 Defendants.             )
12   ____________________________________)
13          All proposed jury instructions are required to be filed and served no later than Tuesday,
14   February 12, 2019. Jury instructions are to be submitted in the following format:
15                 (a)     The parties are required to jointly submit one set of agreed
                   upon instructions. To accomplish this, the parties are required to
16                 serve their proposed instructions upon each other two weeks prior to
                   trial. The parties should then meet, confer, and submit to the court
17                 one complete set of agreed upon instructions.
18                 (b)     If the parties cannot agree upon one complete set of
                   instructions, they are required to submit one set of those instructions
19                 that have been agreed upon, and each party should submit a
                   supplemental set of instructions which are not agreed upon.
20
                   (c)     Each party should then file its objections to the non-agreed
21                 upon instructions proposed by the other party. Any and all objections
                   shall be in writing and shall set forth the proposed instruction
22                 objected to in its entirety. The objection should then specifically set
                   forth the objectionable material in the proposed instruction. The
23                 objection shall contain citation to authority explaining why the
                   instruction is improper and a concise statement of argument
24                 concerning the instruction. Where applicable, the objecting party
                   shall submit an alternative instruction covering the subject or
25                 principle of law.
26   ///
 1         (d)     The parties are required to submit the proposed joint set of
           instructions and proposed supplemental instructions in the following
 2         format:
 3                (i)     there must be two copies of each instruction;
 4                 (ii)   the first copy should indicate the number of the
           proposed instruction, the instruction and the authority supporting the
 5         instruction;
 6                 (iii) the second copy should contain only the proposed
           instruction--there should be no other marks or writings on the second
 7         copy except for the word "Instruction # " in the bottom margin. (See
           Attachment 1, attached hereto.)
 8
           (e)     All instructions should be short, concise, understandable, and
 9         neutral statements of law. Argumentative or formula instructions are
           improper, will not be given, and should not be submitted.
10
           (f)     The parties are encouraged to utilize the pattern civil jury
11         instructions of the Court of Appeal for the Ninth Circuit:
           http://www3.ce9.uscourts.gov/jury-instructions/model-civil
12
           (g)     Failure to comply with any of the above instructions may
13         subject the noncomplying party and/or its attorneys to sanctions.
14         (h)    Counsel are to e-mail a copy of all jury instructions to
           heidi_jordan@nvd.uscourts.gov.
15
     IT IS SO ORDERED.
16
     DATED: November 29, 2018.
17
18
                                          ________________________________
19                                        WILLIAM G. COBB
                                          UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
                                             2
 1           In reaching your verdict you may consider only the testimony and exhibits received into
 2   evidence. Certain things are not evidence, and you may not consider them in deciding what the facts
 3   are. I will list them for you.
 4           1.      Questions and objections are not evidence. You should not be influenced by the
 5   court’s ruling on them.
 6           2.      Testimony that has been excluded or stricken, or that you have been instructed to
 7   disregard, is not evidence and must not be considered. In addition, some testimony and exhibits have
 8   been received only for a limited purpose; where I have given a limiting instruction, you must follow
 9   it.
10           3.      Anything you may have seen or heard when the court was not in session is not
11   evidence. You are to decide the case solely on the evidence received at trial.
12
13
14
15
16
17
18
19
20
21
22
23
24
25                                          Instruction #______
26                                                                               ATTACHMENT 1
